IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN THE INTEREST OF: J.J.M., A MINOR            : No. 594 MAL 2019
                                                :
                                                :
 PETITION OF: J.J.M., A MINOR                   : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of April, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


      Whether the Superior Court misapprehended controlling facts, in a case of first

impression in this Commonwealth, when concluding that the terroristic threats statute,

requiring only a conviction based upon recklessness, did not violate [Petitioner’s] First

Amendment right under the United States Constitution to free speech?